DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a user terminal equipment, comprising: a radio frequency front-end module configured to control antennas to receive and transmit radio frequency signals; an antenna module configured to receive and transmit radio frequency signals and comprising N internal antennas and M external antennas, the M external antennas being electrically coupled to the radio frequency front-end module via a peripheral interface of the user terminal equipment, N being an integer larger than 0, and M being a positive integer smaller than or equal to N; and a processor configured to select M internal antennas from the N internal antennas to receive and transmit radio frequency signals when the M external antennas are configured to receive and transmit radio frequency signals, to realize reception and transmission of radio frequency signals from 2M*2M channels, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-9 are also allowed as being dependent on claim 1.  
In regards to claim 10, the prior art does not disclose of a method for antenna selection, applicable to a user terminal equipment comprising four internal-antenna groups and one external-antenna group, the four internal-antenna groups being distributed around a periphery of the user terminal equipment, each internal-antenna group comprising two internal antennas with different polarization directions, and the external-antenna group comprising two external antennas and being electrically coupled to the user terminal equipment via a peripheral interface of the user terminal equipment, the method comprising: determining whether the user terminal equipment is coupled to the external-antenna group; determining two target internal antennas from any of the four internal-antenna groups or two adjacent internal-antenna groups among the four internal-antenna groups, when the user terminal equipment is coupled to the external-antenna group and the external-antenna group is determined to be enabled; and forming a target antenna group according to the two target internal antennas and the two -35-Docket No. 20103110PPO-US external antennas to receive and transmit radio frequency signals, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 11-18 are also allowed as being dependent on claim 10.  
In regards to claim 19, the prior art does not disclose of an electronic device, comprising: four internal-antenna groups; one external-antenna group; at least one processor; and a non-transitory computer readable storage coupled to the at least one processor and -39-Docket No. 20103110PPO-US storing at least one computer executable instruction thereon which, when executed by the at least one processor, causes the at least one processor to: determine whether the electronic device is coupled to the external-antenna group, the four internal-antenna groups being distributed around a periphery of the electronic device, each internal-antenna group comprising two internal antennas with different polarization directions, and the external-antenna group comprising two external antennas and being electrically coupled to the electronic device via a peripheral interface of the electronic device; determine two target internal antennas from any of the four internal-antenna groups or two adjacent internal-antenna groups among the four internal-antenna groups, when the electronic device is coupled to the external-antenna group and the external- antenna group is determined to be enabled; and form a target antenna group according to the two target internal antennas and the two external antennas to receive and transmit radio frequency signals, nor would it have been obvious to one of ordinary skill in the art to do so. Claim 20 is also allowed as being dependent on claim 19.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844